Citation Nr: 1646553	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1955 to March 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Milwaukee, Wisconsin, Regional Office (RO). In January 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In February 2016, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

[Vito:  When we talked about this case, I had mentioned that the RO was working on SC for lower extremity radiculopathy despite the low back being on appeal.  As you requested, I sent it to Jewell Barber for her to contact the RO and tell them to stop work on it.  On the day I sent it to her, the RO denied SC because there was no new and material evidence-but the decision wasn't in VBMS until several days later.  In the remand below I've directed them to consider a separate compensable rating for lower extremity radiculopathy because it is part of the rating for the low back.  Hopefully their issuing the rating decision doesn't affect their ability to consider it as part of the IR.]
In February 2016, the Board remanded the issues of entitlement to TDIU and SMC, as the Veteran had stated that his service-connected low back disorder, duodenal ulcer, and multiple scars had worsened. In its supplemental statement of the case (SSOC), the RO did not address whether the Veteran was entitled to an increased rating for any of these disabilities. 

A claim for a TDIU encompasses a claim for increased ratings on all of the Veteran's service-connected disabilities. Therefore, remand is necessary so the RO can address whether the Veteran is entitled to an increased rating for his service-connected disabilities. In addressing whether the Veteran is entitled to an increased rating for his low back disorder, the RO should also consider whether he is entitled to a separate compensable rating for lower extremity radiculopathy, as is required by diagnostic code 5237, note 1. 38 C.F.R. § 4.71a, Diagnostic Code 5237. See also General Rating Formula for Diseases and Injuries of the Spine. After the RO properly considers whether the Veteran is entitled to an increased rating for his service-connected disabilities, they should readjudicate the Veteran's entitlement to TDIU and SMC.

The case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1.  Specifically review the evidence and determine if the Veteran's service-connected disorders are properly rated, including whether he is entitled to a separate compensable rating for lower extremity radiculopathy, duodenal ulcer, and all service-connected scars. If a new VA medical examination is necessary to make these adjudications, schedule the Veteran for the necessary examinations.

2.  Readjudicate the Veteran's entitlement to a TDIU and to SMC based on the need for A&A. If a new VA medical examination, or an A&A examination, is necessary to make these adjudications, schedule the Veteran for the necessary examinations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




